DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Response to Amendment
Amendment received on 08/15/2021 is acknowledged and entered. Claims 1, 5, 9 and 16 have been amended. Claims 1-19 are currently pending in the application. 
                                                   Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

	Claims 1-3, 6-11 and 13-19 are rejected under 35 U.S.C. 103 as being obvious over Akula (US 2016/0303969 A1) in view of Al Harbi (US 2016/0140299 A1), further in view of Ulmansky et al. (US 2017/0105104 A1) and further in view of Goldman-Shenhar et al. (US 2013/0219293 A1).

	Regarding claims 1, 7, 9, 15 and 16, Akula discloses a computer implemented method/program product/system for managing an autonomous vehicle during a medical emergency (see e.g., paragraph 1 and Figure 3), comprising: a processor (e.g., 105) with instructions for performing a method comprising:
	detecting a medical condition of a passenger based on sensor data from a plurality of sensors communicatively coupled to the vehicle (112, see e.g., paragraphs 15, 16 and 21);
	in response to detecting the medical condition, identifying a first medical facility from a set of medical facilities (see e.g., paragraph 7) based on location of the vehicle and the first facility, the medical condition, and availability and medical capabilities of the first facility (see e.g., paragraphs 40-41 and 49);
	sending and receiving data, in response to identifying the first facility, to and from the first facility (e.g., device 102a-e; see paragraphs 25-26) using a cellular network (see paragraph 12) that includes the medical condition, passenger/patient information, and the location of the vehicle (see e.g., paragraphs 48 and 52).
	Akula discloses the devices 102 “authorize” various actions that cause a physical modification to the vehicle (see e.g., paragraphs 35-36) but not specifically that 
	However, Al Harbi discloses, in a medical emergency response system/method, a facility that receives a data package including patent information such as medical condition, ETA to facility, location, etc. (see paragraph 20) and in response sends data authorizing the actual transport of the patient to the facility or not (see paragraph 21 and 41).  Further, Al Harbi discloses executing the first action in response to receiving the second data package, wherein the first action comprises a notification presented to the passenger in the autonomous vehicle, and self-care instructions presented to the passenger in the autonomous vehicle. [0048]; [0049]; [0087]; [0088]
	Since Akula teaches the vehicle automatically modifying a route of the vehicle to go to the first facility (see e.g., paragraphs 31-34), it would have been obvious to one of ordinary skill in the art before the effective filing date to have the identified first facility send a second data package authorizing the autonomous transportation of the vehicle/patient to the facility before routing the vehicle to the facility, as taught by A1 Harbi, thus authorizing a first action comprising a physical modification to the vehicle as claimed, in order to ensure that the hospital has the capabilities and staff to effectively treat the individual before arriving at the facility.
	While Akula discloses monitoring an air temperature inside the vehicle and a body temperature of the driver and/or occupants [0001]; [0016], Akula does not specifically teach: in response to receiving the second data package executing a temperature modification in the autonomous vehicle.

	Further, Goldman-Shenhar et al. (Goldman-Shenhar) discloses in case of a medical emergency, modifying a temperature control setting in a vehicle including fan speed of the vehicle, and at least one window position of the vehicle [0296]; [0314]; [0316]; [0320]; [0419]; [0421]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Akula to include temperature
modification and humidity control in the autonomous vehicle, as disclosed in Ulmansky, and changing fan speed and at least one window position of the vehicle, as disclosed in Goldman-Shenhar, for the benefit of providing a quick, reliable, and adequate assistance to the impaired user, and intelligent management of the medical emergency situation, as specifically stated Ulmansky [0003].
	 
	Claims 2 and 17. Akula discloses establishing a communication channel having a video and audio component (see paragraph 50) between the passenger and a health care provider at the first facility as claimed (see e.g., paragraphs 38 and 50).

	Claims 3, 13, 18 and 19.  The method according to claim 2, wherein providing a communication channel further comprises:

	augmenting the communication channel by presenting text of verbal communication on the user display; Ulmansky; [0068], and
	storing a recording of the communication channel in a medical record associated with the passenger. Ulmansky; [0028]; [0056]; [0060]; [0110]. Same rationale to combine as applied to claims 1 and 2. 
	
	Claims 6 and 14. Akula discloses a facility directory including hospitals and clinics and their respective capabilities for certain medical conditions and locations 
generally (see paragraphs 32 and 40-41). As modified by Al Harbi, the directory would obviously include availabilities as discussed above. Although Akula does not expressly mention “scores” based on the data for selecting a facility, the decision trees disclosed by Akula would obviously, if not inherently, generate a score of some sort to select which facility from the list is appropriate for the detected medical condition, location, etc. Scoring techniques in decision trees such as that disclosed by Akula are well-known data processing techniques and would have been obvious in order to more effectively choose the best facility for a presented emergency based on programmed priorities/rules (see also US 2017/0243278 for additional evidence).

	Claim 8. Akula as modified by Ai Harbi discloses automatically modifying an interior environment using an environmental control system in the vehicle and turning on 

	Claims 10 and 11. Akula discloses a program (108) loaded to the memory in the vehicle (see paragraph 9) and that the various devices are in communication with each other generally as described above. Although Akula does not expressly disclose that the instructions/program is downloaded over a network from a remote processing system, such a modification is considered obvious to one of ordinary skill in the art as the mere use of a well-known means for “loading” programming into a computing system and/or obvious to try from a finite number of programming loading techniques known in the art, yielding predictable results that do not patentably distinguish an invention over the prior art. Downloading instructions over a network is obvious because it allows easy updates and modifications as needed as well-known in the art (see also US 10,159,811 for additional evidence).

	Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Akula in view of Al Harbi, further in view of Ulmansky, further in view of Goldman-Shenhar, and further in view of Nelson et al. (US 2019/0273767 A1).

	Claim 4.  Akula does not specifically teach: wherein augmenting the communication channel further comprises receiving audio data spoken in a first 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Akula to include the recited limitations, as disclosed in Nelson, for the benefit of allowing communications between people situated in in different locations, and for the benefit of helping said people to better understand each other during the conversation in situations where all the participants do not speak a common language, as specifically stated in Nelson. [0005]

	Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Akula in view of Al Harbi, further in view of Ulmansky, further in view of Goldman-Shenhar, and further in view of Mikkelsen (US 2017/0108862 A1).

	Claim 5. Ulmansky further teaches wherein the biometric data is collected by a heart rate monitor, a blood pressure monitor, and a blood sugar monitor; [0018]; [0027]; [0058]; [0075]; [0113]
	While Akula and Ulmansky discloses storing medical condition data in a health profile associated with a passenger, Akula does not specifically teach:
	matching a first set of sensor data to a first medical condition profile, wherein the first set of sensor data comprises video data, audio data, and biometric data;
	confirming the first medical condition profile by collecting a second set of sensor data comprising video data, audio data, and biometric data;

	recording the first set of sensor data, the second set of sensor data, and the first medical condition profile in a medical record associated with the passenger, which is disclosed in Mikkelsen. [0023] Mikkelsen further teaches wherein the biometric data is collected by a heart rate monitor, a blood pressure monitor, and a blood sugar monitor; [0020]; [0021]; [0023].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Akula to include the recited limitations, as disclosed in Mikkelsen, for the benefit of automatically exercising remedial actions in the event that a vehicle occupant experiences a potential medical condition, as specifically stated in Mikkelsen. [0002]
 
	Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Akula in view of Al Harbi, further in view of Ulmansky, further in view of Goldman-Shenhar, and further in view of Mohammed et al. (US 9,747,793, herein “Mohammed”).

	Claim 12. Akula as modified by Al Harbi is silent as to metering use of the emergency services in the vehicle and generating an invoice as claimed. However, billing individuals for using special services in cars is well known in the art. Mohammed teaches, in a vehicle, metering use of internet services (e.g., OnStar) and generating an invoice in response to the usage (see e.g., paragraph 326). Therefore, it would have been obvious to one of ordinary skill in the art to have invoiced usage of the emergency 

Response to Arguments
Applicant's arguments filed 08/15/2021 have been fully considered but they are not persuasive. 
	Applicant’s arguments that the prior art of record fails to teach or suggest “wherein the temperature modification alters a temperature control setting of the autonomous vehicle, a fan speed of the autonomous vehicle, and at least one window position of the autonomous vehicle” is considered but are moot in view of new ground(s) of rejection.
	In response to Applicant’s arguments that the prior art of record fails to teach or suggest “the biometric data is collected by a heart rate monitor, a blood pressure monitor, and a blood sugar monitor”, it is respectfully noted that Ulmansky discloses the recited limitations at [0018]; [0027]; [0058]; [0075]; [0113]. Also, Mikkelsen teaches  said limitations at [0020]; [0021]; [0023].







Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/10/2021